Smith, C. J.,
delivered the opinion of the court.
The court below committed no error in holding that appellee has a right of way by necessarily over appellant Davis’ land (Pleas v. Thomas, 75 Miss. 495, 22 So. 820), but should not have enjoined the prosecution of the criminal proceeding begun in the court of the justice of the peace before appellee’s bill was filed (Crighton v. Dahmer, 70 Miss. 602, 13 So. 237, 21 L. R. A. 84, 35 Am. St. Rep. 66). The decree rendered in the court below will be set aside, and a decree rendered here in accordance with this opinion. Costs to be paid by appellants L. G-. and H. B. Davis.

Affirmed in part and reversed in part.